Citation Nr: 0512565	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to additional allowance for special monthly death 
pension benefits based on the need for regular aid and 
attendance.  



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from February 1941 to 
September 1942 and from February to November 1945.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to special monthly death pension benefits based 
on the appellant's claimed need for aid and attendance or 
housebound benefits.

This claim was previously before the Board in December 2003, 
at which time it was remanded in accordance with due process 
considerations pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100, et seq. (West 
2002), which redefined the obligations of VA with respect to 
the duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

As will be explained herein, the RO has recently, in a 
February 2005 rating decision, granted entitlement to a 
housebound allowance for the appellant, although continuing 
to deny aid and attendance benefits.  Accordingly, the 
portion of the claim relating to housebound allowance has 
been granted and is no longer in appellate status.  

It appears however, that the claim for aid and attendance 
benefits remains pending on appeal.  Documents received by 
the Board in April 2005 reflect that a Supplemental Statement 
of the Case (SSOC) was apparently issued in February 2005, 
following the February 2005 rating action; however, there is 
no SSOC on file.  Those documents also reflect that the 
appellant has issued a response dated in March 2005 
indicating that she was not satisfied with February 2005 
decision, apparently wishing to continue to pursue an appeal 
as to aid and attendance benefits, and to waive the 60-day 
waiting period on the SSOC.  In effect, by doing so, she 
indicated that she had no additional evidence to present.  
However, the Board notes that since the February 2005 rating 
action, additional evidence has been added to the file which 
is not accompanied by a waiver of initial consideration by 
the RO, and which could not have been addressed in a SSOC 
issued in February 2005 (if at all), inasmuch as it was not 
received until March 2005. 

Accordingly, to address due process matters in this case, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

With respect to the appellant's claim of additional allowance 
for special monthly death pension benefits based on the need 
for aid and attendance, a remand is required consistent with 
due process concerns as explained above.

A brief summary of the administrative history of this case 
reveals that, in an April 2002 rating decision, the RO denied 
entitlement to special monthly death pension benefits based 
on the appellant's claimed need for aid and attendance or 
housebound benefits.  That determination was appealed.  
Subsequently, in a February 2005 rating action, the RO 
granted entitlement to housebound allowance for the 
appellant, although continuing to deny aid and attendance 
benefits.  As noted previously, the aid and attendance claim 
remains in appellate status.

Documents received directly by the Board in April 2005, 
indicate that a SSOC was issued in February 2005; however, 
that SSOC is not currently part of the record.  Those 
documents also included a signed response from the appellant 
dated in March 2005 to the effect that she was not satisfied 
with February 2005 decision and wished to continue to pursue 
an appeal as to aid and attendance benefits, and to waive the 
60-day waiting period in which to respond to the SSOC.  In 
effect, she indicated that she had no additional evidence to 
present.  However, the Board notes that this point there is 
no SSOC on file following the February 2005 rating action.   
In addition, the Board notes that new evidence has been added 
to the file since the issuance of the February 2005 rating 
decision, none of which was accompanied by a waiver.  
Accordingly, the case must be remanded to the RO for 
consideration of the evidence added to the record since the 
February 2005 rating decision.  See 38 C.F.R. §§ 19.9, 19.37 
(2004).  

Accordingly, due process dictates that this case be remanded 
for: (1) the issuance of an SSOC consistent with the February 
2005 rating action and (2) consideration of the additional 
evidence submitted since the February 2005 rating decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to issue to the 
appellant a Supplemental Statement of the 
Case, consistent with the actions taken 
in the February 18, 2005, rating action, 
or, if an SSOC has already been issued, 
to associate that SSOC with the claims 
folder.  

2.  Additional evidence was added to the 
file in this case in March 2005, which 
was not accompanied by a waiver of 
initial consideration by the RO.  
Accordingly, for all evidence not 
considered by the most recent SSOC which 
was apparently issued in February 2005, a 
second SSOC (if one was already issued in 
February 2005) should be issued as to the 
claim for aid and attendance benefits 
only, which includes consideration of all 
evidence submitted since the rating 
decision issued in February 2005.  If the 
benefit sought on appeal remains denied, 
the appellant should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


